NOTICE OF ALLOWABILITY
This action is in response to the amendments and remarks filed 09/23/2021; wherein, after incorporation of the below Examiners Amendments, claims 1, 5, 8, 11 and 21 are pending and Allowed.
Receipt of Priority Documents
Acknowledge is made of the receipt of the certified copy of priority document JP 2012-080219, which was retrieved by the PTO on October 20, 2014.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ arguments in the remarks filed 09/23/2021 have been fully considered and are persuasive.
After incorporating the below clarifying Examiner’s amendments Claims 1, 5, 8, 11 and 21 are non-obvious over the prior art and are Allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The system of claim 1, further comprising a third fluid passageway providing a third diverted sample stream from a separate location in the material layer than the second diverted sample stream; wherein the at least one fluid characteristic is measured from the second and third diverted sample streams from the at least one material layer
Peter Nowak on 10/25/2021.
Please amended the claims as stated below:

1. (Currently Amended) A honeycomb shaped porous ceramic body comprising: 
a honeycomb shaped substrate which has partition walls made of a porous ceramic material comprising aggregates and in which there are formed a plurality of cells to become through channels of a fluid passing through the porous ceramic body by the partition walls; 
separation cells wherein an intermediate layer made of a porous ceramic material and having a smaller average pore diameter as compared with the average pore diameter of the pores at the surface of the substrate, and disposed at the surface of the substrate, and a separation layer disposed as an outermost layer of the separation cells; and 
slit cells in which the intermediate layer is not disposed, 
wherein the intermediate layer has a structure where aggregate particles are bonded to one another by an inorganic bonding material having a thermal expansion coefficient equal to or higher than that of the aggregate particles, 
wherein the aggregates constituting the substrate and the aggregate particles of the intermediate layer are alumina, and the inorganic bonding material which bonds the aggregates of the intermediate layer is titania, and 
wherein the honeycomb shaped porous ceramic body has an internal pressure breaking strength of 8 MPa or more. 

21. (Currently Amended) A honeycomb shaped porous ceramic body comprising: 
comprising aggregates and in which there are formed a plurality of cells to become through channels of a fluid passing through the porous ceramic body by the partition walls; 
separation cells wherein an intermediate layer made of a porous ceramic material and having a smaller average pore diameter as compared with the average pore diameter of the pores at the surface of the substrate, and disposed at the surface of the substrate, and a separation layer disposed as an outermost layer of the separation cells; and 
slit cells in which the intermediate layer is not disposed, 
wherein the intermediate layer is formed by adhering a slurry, which includes aggregate particles and an inorganic bonding material having a thermal expansion coefficient equal to or higher than that of the aggregate particles, to the substrate and then firing at 1200 to 1300°C, 
wherein the intermediate layer has a structure where the aggregate particles are bonded to one another by the inorganic bonding material, 
wherein the aggregates constituting the substrate and the aggregate particles of the intermediate layer are alumina, and the inorganic bonding material which bonds the aggregates of the intermediate layer is titania, and 
wherein the honeycomb shaped porous ceramic body has an internal pressure breaking strength of 8 MPa or more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773